Citation Nr: 1607054	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  09-30 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a left knee disability.

2.  Entitlement to a rating in excess of 10 percent for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from April 1992 to January 1995 and from February 1999 to August 2001.  These matters are before the Board of Veterans' Appeals on appeal from a May 2008 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO).  In February 2012, a Travel Board hearing was held before the undersigned; a transcript of that hearing is associated with the Veteran's record.  In March 2012 and June 2014 these matters were remanded for additional development.  In October 2014 the Veteran's representative waived RO initial consideration of any additional evidence received.  


FINDINGS OF FACT

1.  Throughout, the Veteran's left knee disability has been manifested by arthritis with painful motion; compensable limitations of flexion or extension and subluxation or instability are not shown. 

2.  Throughout, the Veteran's right knee disability has been manifested by arthritis with painful motion; compensable limitations of flexion or extension and subluxation or instability are not shown.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent is not warranted for the Veteran's left knee disability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a; Diagnostic Codes (Codes) 5003, 5010, 5257, 5260, 5261 (2015). 

2.  A rating in excess of 10 percent is not warranted for the Veteran's right knee disability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a; Codes 5003, 5010, 5257, 5260, 5261 (2015). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  By correspondence dated in January 2008 VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  

The RO arranged for VA examinations in February 2008, October 2011 and July 2014.  The Board notes that the reports of those examination (cumulatively) contain sufficient information to be adequate for rating purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  The RO has substantially complied with the June 2014 Board remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  VA's duty to assist is met. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the Travel Board hearing in February 2012, the undersigned explained what was needed to substantiate these increased rating claims.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims. 

Disability ratings are determined by the application of a schedular rating, which is based on an average impairment of earnings capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings may be appropriate in an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The provisions of 38 C.F.R. § 4.40, 4.45, and 4.59 must be considered in assigning an evaluation for degenerative or traumatic arthritis under Codes 5003 and 5010.  

38 C.F.R. § 4.40 provides for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Traumatic arthritis is rated as degenerative arthritis.  Code 5010.  Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When the limitation of motion is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each major joint affected by limitation of motion, to be combined, not added under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Code 5003. 38 C.F.R. § 4.71a.

Knee disability may also be rated under Code 5256 (for ankylosis), Code 5257 (for other impairment, including recurrent subluxation or lateral instability), Code 5258 (for dislocated semilunar cartilage), Code 5259 (for symptomatic removal of semilunar cartilage), Code 5260 (for limitation of flexion), Code 5261 (limitation of extension), Code 5262 (impairment of the tibia and fibula), and Code 5263 (genu recurvatum).  38 C.F.R. § 4.71a.

Code 5257 provides for a 10 percent rating for slight recurrent subluxation or lateral instability of a knee, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

Flexion of the leg limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  Code 5260.  Extension limited at 10 degrees warrants a 10 percent rating, extension limited at 15 degrees warrants a 20 percent rating, extension limited at 20 degrees warrants a 30 percent rating, extension limited at 30 degrees warrants a 40 percent rating, and extension limited at 45 degrees warrants a 50 percent rating.  Code 5261.  [Flexion of the knee to 140 degrees is considered full and extension to 0 degrees is considered full.  Plate II.]  38 C.F.R. § 4.71.

Under Code 5262, a 10 percent rating is warranted for malunion of the tibia and fibula with slight knee or ankle disability; a 20 percent rating when there is malunion of the tibia and fibula with moderate knee or ankle disability; a 30 percent rating for malunion of the tibia and fibula with marked knee or ankle disability; and a maximum rating of 40 percent for nonunion of the tibia and fibula with loose motion, requiring brace.  38 C.F.R. § 4.71a.  Under Code 5263, a 10 percent rating is warranted for genu recurvatum.  38 C.F.R. § 4.71a.

Separate ratings may be assigned for knee disability under Codes 5257 and 5003 where there is x-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See generally VAOPGCPREC 23- 97 and VAOPGCREC 9-98.  Separate ratings may also be assigned where a knee disability includes both compensable limitation of flexion under Code 5260 and compensable limitation of extension under Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue, including degree of disability,  shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

On February 2008 VA joints examination, it was noted that the Veteran had surgery on his left knee in 1966 to repair a torn patellar tendon sustained playing football in college (prior to service).  He denied having any knee surgery during or after service.  On examination he complained of moderate intermittent pain in both knees 3 to 4 times a day, lasting approximately a half hour.  He had a mild antalgic gait, and denied use of a cane, crutches, walkers or wheelchairs.  He reporting using braces for each knee, but did not present for examination wearing them.  Range of motion testing revealed left knee flexion to 110 degrees and extension to 0 degrees, with mild or minimal pain from 100 degrees to 110 degrees.  Right knee flexion was to 140 degrees and extension was to 0 degrees, with mild or minimal pain from 130 degrees to 140 degrees.  With repetitive testing times 3 range of motion was not additionally limited by pain, fatigue, weakness or lack of endurance in either knee.  The Veteran denied flare-ups of disability of either knee.  There was no knee instability.  The diagnosis was bilateral knee strain with bilateral patellofemoral osteoarthritis both knees mildly active.  It was noted that the knee disability caused functional impairment in the Veteran's occupation as a barber and also with activities of daily living, as he had difficulty with prolonged standing or walking for more than 6 hours, and climbing or descending stairs.  

In his July 2009 Substantive Appeal, the Veteran noted that a doctor heard both knees clicking with extension and was aware that he has arthritis in both knees.  He related that does not wear knee braces constantly because they cause great discomfort and cause the knees to swell.  He reported trouble walking and climbing stairs when it is cold or rainy, and stated that his right knee (which did not have surgery) was over-compensating for the left (which did), causing extreme discomfort.

On October 2011 VA examination, the Veteran reported left knee pain, weakness, and stiffness; he took Motrin regularly, with only slight benefit and wore a soft knee brace for some support.  He has pain on a regular basis, varying from 4 to 8 (on a scale of 10), but does not have flares.  Range of motion testing revealed flexion to 100 degrees, and extension to 0 degrees.  There was no pain on motion; with 3 repetitions, range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance.  Anterior and posterior drawer signs were negative.  There was no instability and no effusion.  The diagnosis was left knee patellofemoral syndrome associated with arthritis.  It was noted that the Veteran worked as a closeout specialist, a sedentary position.  His activities of daily living were complete except for mobility issues.  He avoids sports to avoid knee injury.  

On examination of the right knee, the Veteran complained of pain and stiffness.  He was not wearing a brace.  He denied flares and reported pain at 4 to 5/10.  Range of motion testing revealed flexion to 100 degrees and extension to 0 degrees, without pain.  With 3 repetitions, range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance.  Anterior and posterior drawer signs were negative.  There was no instability and no effusion.  The diagnosis was right knee patellofemoral syndrome associated with osteoarthritis.  Gait was normal.  It was noted that the right knee disability did not affect his occupation.  He avoided sports because of pain; his daily living activities were full.
At the February 2012 hearing, the Veteran stated that he wears neoprene braces for additional stability of his knees.  He testified that he has knee pain rising from a couch, putting his shoes on, getting up out of the bed, climbing in and out of cars.  He had much discomfort with standing, sitting or bending over.  His pain varied from day to day, but generally was around a 6 (again, on a scale of 10), and on the worst day was 10.  He used to be a barber (requiring him to be on his feet 8 hours or longer) but changed jobs in August 2011.  He was currently employed as a clerk and sat most of the day doing data entry.  He sat about 4 hours before taking a break; and had pain rising.  He had missed a day of work due to his knees.  He had difficulty performing full range of knee motion.  He reported that the knees buckle, pop, and grind every time he moves them.  He believed his knees had gotten worse since he was last examined in October 2011. 

On July 2014 VA examination, the Veteran reported that he continued to have bilateral knee pain, worse on the left.  He had pain with prolonged sitting and climbing stairs.  He took Ibuprophen for pain with mild relief.  Flare-ups did not impact on knee function.  Range of motion testing revealed right knee flexion to 130 degrees with painful motion beginning at 120 degrees and left knee flexion to 110 degrees with painful motion beginning at 110 degrees.  Extension was to 0 degrees bilaterally, with no objective evidence of painful motion.  There were no change in range of motion on post-test studies, and no additional limitation in range of motion or additional functional loss or impairment of the joints following repetitive-use testing.  There was pain on movement of both knees.  There was no tenderness or pain to palpation at the joint line or in soft tissues of either knee.  Muscle strength testing was normal for both knees.  Testing for anterior instability (Lachman) and posterior instability (drawer) was normal for each knee.  There was no medial-lateral instability of either knee.  There was no evidence or history of recurrent patellar subluxation or dislocation.  There were no "shin splints", stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  A pre-service history of left knee surgery was noted.  He wore a custom made brace on the left knee and an over-the-counter neoprene sleeve on the right due to bilateral knee arthritis.  Right knee X-rays showed advanced degenerative changes; left knee MRI showed a complex degenerative tear involving the body and posterior horn of the medial meniscus and mild to moderate secondary osteoarthrosis of the medial compartment.  There is an associated grade 1 sprain of the medial collateral ligament.  The diagnosis was right and left knee patellofemoral osteoarthritis.  The Veteran worked full-time as a program counselor at a community education center and was limited in prolonged sitting and climbing stairs due to the knee arthritis.

The Veteran's left and right knee disabilities are rated 10 percent, each under Code 5010 (for traumatic arthritis rated as degenerative arthritis under Code 5003).  As 10 percent is the maximum rating for arthritis of a single major joint (such as the knee) under those codes, the analysis must turn to the possibility of rating under other diagnostic codes for rating knee disability.  

Furthermore, the evidence does not show instability of either knee (so as to warrant a separate compensable rating under Code 5257).  Although the Veteran testified that his knees buckle, pop and grind every time he moves them, on July 2014 VA examination anterior, posterior and medical-lateral instability tests were normal for both knees; and there was no evidence or history of recurrent patellar subluxation or dislocation.  Also, there was no instability shown on the earlier VA examinations in 2008 and 2011.

A higher (20 percent) rating under Codes 5260 and 5261 (for limitations of flexion and/or extension) requires that flexion be limited to 30 degrees, or extension be limited at 15 degrees that flexion be limited to 45 degrees and extension be limited at 10 degrees.  Such limitations of flexion and/or extension are not shown at any time under consideration, even with consideration of additional limitations due to pain.  For example, the most recent (July 2014) VA examination found right knee motion to 130 degrees with pain beginning at 120 degrees and left knee motion to 110 degrees with pain beginning at that point, and no limitation of extension in either knee, even with consideration of such factors as pain and use.  Consequently, a rating in excess of 10 percent under those codes is not warranted for either knee. 

Furthermore, the evidence does not show subluxation or instability of either knee at any time, so as to warrant a separate compensable rating under Code 5257.  While a left knee MRI found a degenerative tear and a sprain of the medial collateral ligament (and the Veteran had testified that his knees buckle, pop and grind every time he moves them) tests for instability at the time of the MRI were normal, and there was no history of subluxation or instability.  On July 2014 VA examination anterior, posterior and medical-lateral instability tests were normal for both knees; and there was no evidence or history of recurrent subluxation or dislocation.  Likewise, no instability was found on earlier VA examinations in 2008 and 2011.

Rating the Veteran's knee disabilities under Codes 5256, 5258, 5259, 5262, and, 5263 is not for consideration as the pathology required for such ratings (ankylosis, dislocated or removed semilunar cartilage, malunion of the tibia or fibula, and genu recurvatum, is not shown.  As the surgical scar on the left knee is from pre-service surgery (and not service-connected), a separate compensable rating for the scar is not for consideration.  Finally, as the record does not show a distinct period when the criteria for a 20 percent for disability of either knee were met, a "staged" increased rating is also not warranted for either knee.  See Hart, 21 Vet. App. 505.  

The preponderance of the evidence is against the claims for schedular ratings in excess of 10 percent for the Veteran's left and right knee disabilities.   The Board has considered whether referral of these matter for consideration of extraschedular increased ratings for the left and right knee disabilities is indicated.  There is no objective evidence, or allegation, that the schedular criteria are inadequate for rating the Veteran's service-connected knee disabilities.  The symptoms and associated restrictions of function shown are fully encompassed by the schedular criteria.  Furthermore, nothing in the record suggests that the disability picture presented by each of the Veteran's service-connected knee disabilities is exceptional.  He has alleged that the knee disabilities cause some interference with his employment, and examiners have so acknowledged, identifying the limitations.  But the limitations shown, with prolonged sitting or standing and climbing stairs and entering and alighting from cars, as well as the reported limitations in daily living activities are contemplated by the schedular criteria.  Consequently, the schedular criteria are not inadequate, and referral for extraschedular consideration is not warranted.

Finally, as the Veteran has been employed (including as reported on July 2014 VA examination) and has not alleged unemployability due to his service-connected left and right knee disabilities, the matter of entitlement to a total rating based on individual unemployability (TDIU) is not raised by the record in the context of the instant claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A rating in excess of 10 percent for left knee disability is denied.

A rating in excess of 10 percent for right knee disability is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


